Citation Nr: 0303548	
Decision Date: 02/28/03    Archive Date: 03/05/03

DOCKET NO.  02-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to a higher initial disability rating for post-
traumatic stress disorder (PTSD), evaluated as 50 percent 
disabling from March 26, 2001.

(The issue of entitlement to a compensable disability rating 
for a neck wound with a retained foreign body will be the 
subject of a later decision by the Board of Veterans' Appeals 
(Board).)


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Masterson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

This matter comes before the Board on appeal from a November 
2001 RO rating decision.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that an appeal from an 
original award does not raise the question of entitlement to 
an increased rating, but instead is an appeal of an original 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  Given 
that the veteran has appealed from an original rating, the 
Board has characterized the issue on appeal as a claim for a 
higher evaluation of an original award.  Analysis of such an 
issue requires consideration of the rating to be assigned 
effective from the date of award of service connection--in 
this case, March 26, 2001.

The Board is undertaking additional development on the claim 
of entitlement to a compensable disability rating for a neck 
wound with a retained foreign body pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When the 
requested development is completed, the Board will provide 
notice of the evidentiary development to the claimant as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 
(Jan. 23, 2002) (codified at 38 C.F.R. § 20.903 (2002)).  
After giving the required notice and reviewing any responses 
by the claimant, the Board will prepare a separate decision 
addressing this claim.  


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity 
due to depressed mood, anxiety, chronic sleep impairment, 
slight memory loss, circumstantial speech, and difficulty in 
establishing and maintaining effective work and social 
relationships. 

2.  The veteran does not experience symptoms to a degree that 
he has occupational and social impairment with deficiencies 
in most areas.


CONCLUSION OF LAW

The criteria for an assignment of an initial disability 
rating in excess of 50 percent for PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130 (Diagnostic Code 9411) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. 4.3 
(2002).

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
veteran has appealed from an initial award, consideration 
will be given to whether an evaluation greater than 50 
percent is warranted for any period of time since the award 
of service connection.

In the veteran's case, service medical records are negative 
for any complaints, treatment, or diagnosis of a psychiatric 
disability.  

Private medical records dated from October 2000 to February 
2001 indicate that the veteran was diagnosed with anxiety and 
PTSD.  He was prescribed Xanax during this time.  

Also of record is a February 2001 private examination report.  
The examiner reported that the veteran was clean and well 
groomed.  The veteran reported that he had been married to 
his wife for over 30 years, and had three children.  The 
examiner noted that upon the veteran's discharge from 
service, he had a great deal of difficulty keeping a job, but 
finally found a job that kept his interest for 24 years.  In 
1994, the veteran left his job in construction in order to 
start his own business, in which he contracted for 
construction services and delivered construction essentials.  
The veteran had a great deal of difficulty with memories, 
flashbacks, and abreaction.  He drank heavy and was 
unmanageable to live with, but later stopped drinking almost 
entirely.  He had sleep disturbance and nightmares.  

The veteran reported that he worked 14 to 15 hours per day 
during the summer, but did not work in the winter and stayed 
home.  He belonged to several veterans' organizations, but he 
went out very little and avoided crowds.  He reported that he 
liked to stay home and take care of the house.  When he was 
feeling particularly strong, he liked to go to the gym and 
exercise.  He reported that he was still quite irritable. 

The examiner noted that while the veteran had never sought 
counseling or psychotherapy because of his busy schedule, the 
veteran did not explain why this was the case considering 
that he did not work during the winter.  The veteran reported 
that he belonged to a church, but rarely went there because 
he wanted to avoid meeting with people.  Although he reported 
that he did not hate most people, he simply did not want to 
meet with anyone because it exacerbated his memories.  The 
examiner noted that while on the one hand, the veteran was 
probably able to work the number of hours that he stated, but 
on the other hand, he reported that he had missed a great 
deal of work because of his drinking and general difficulty 
in adapting to going out of his home.  

The examiner noted that there was a severe restrictive aura 
about the veteran's daily activities and general personal 
habits when the veteran was not working.  The examiner noted 
that these were heralded by his problems in meeting with 
other people.  The examiner noted that the veteran appeared 
to depend upon his family to make him feel better, and yet 
his irritability with them had not really improved all 
through the years.  

Upon mental status examination, the veteran's flow of 
conversation and thought were appropriate.  His tone was very 
loud, but the examiner suggested that this was due to the 
veteran's hearing loss.  The examiner noted that there was 
very little modulation in the veteran's voice, which was 
reminiscent of the veteran's depressive features.  The 
veteran's associations were logical and his stream of mental 
activity was unremarkable.  There appeared to be a slight 
tendency toward circumstantial speech, but the examiner did 
not note any tangential speech or flight of ideas.  The 
examiner concluded that the veteran's speech was more 
indicative of his anxiety than for any other psychopathology.  
The veteran's affect and mood revealed some depression.  The 
examiner noted that the veteran appeared to be the type of 
individual who was variable in his own mood.  The veteran's 
mental content was somewhat preoccupied with the difficulty 
he had in Vietnam.  The veteran appeared to be almost 
obsessive with respect to the men he killed in Vietnam, but 
he was non-compulsive and non-delusional.  The examiner noted 
that he did not believe that the veteran had ever experienced 
any of general psychotic symptoms such as hallucinations, 
thought broadcasting, thought insertion, alien control of 
ideas, or ideas of reference.  The examiner noted that the 
veteran had had numerous flashbacks which were set off almost 
on a spontaneous basis.  The examiner noted that it appeared 
that the veteran's personality development had bordered on an 
ambivalent level.  The examiner found the veteran to be a 
negativistic individual who went from dependence to 
independence quite readily, but his major difficulty appeared 
to be that associated with PTSD.  

The veteran's sensorium appeared to operating adequately 
except for a reported hearing loss.  He was oriented in all 
spheres.  The veteran did not appear to become disoriented, 
and the organization of his behavior was somewhat impulsive, 
and was probably erratic when he was excitable.  The examiner 
noted that the veteran seemed to work hard and play hard, but 
did not see much evidence of the veteran having "played" 
despite his vast alcohol abuse of the past.  The examiner 
found that the veteran had done rather well given what he had 
experienced in Vietnam.  The veteran appeared to have a 
slight, but not significant, impairment in his immediate and 
long term recall, but his ability to comprehend and reason 
out abstractions was still within normal limits.  The 
examiner noted that the veteran functioned fairly well except 
for the occasional confusion he experienced when he was 
highly anxious or put under severe external pressure.  The 
examiner noted that the veteran had been able to carry on 
working despite himself and was successful in quitting 
smoking and drinking.  The examiner noted that the veteran's 
judgment for everyday events appeared to be quite good.  The 
examiner was fairly certain that the veteran could plan for 
his future in a perfectly acceptable manner.  

The veteran was diagnosed with chronic PTSD, generalized 
anxiety disorder, alcohol abuse in remission, and nicotine 
use disorder in remission.  The examiner noted that the 
veteran had severe difficulty in circulating, and had 
problems associated with reclusiveness during the winter 
months.  The veteran was assigned a Global Assessment of 
Functioning (GAF) score of 58.  The examiner noted that the 
veteran's coping patterns were barely adequate to the 
challenges and impulses he had to handle.  The veteran was 
easily startled, tense, irritable, excessively preoccupied 
with fears and calamities, and prone to nightmares and 
insomnia.  The examiner suspected that a Xanax dependency 
existed.  The examiner noted that the veteran's drinking was 
likely based on his medicating his anxiety and the symptoms 
of PTSD.  The examiner found that the conversation about the 
veteran's Vietnam experiences had left him in veritable state 
of apprehension, fear, irritability, general mood 
disorganization, avoidance, anger, fear, and terror. 

The veteran's service-connected PTSD is currently evaluated 
as 50 percent disabling under 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  Under these criteria, a 100 percent rating 
is warranted for total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130 (Diagnostic Code 9411) (2002).  
A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.  A 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-term and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id. 

Upon reviewing the rating criteria in relation to the 
evidence, the Board finds that the veteran's disability 
picture is best characterized by the currently assigned 50 
percent disability evaluation, and that the preponderance of 
the evidence is therefore against the claim for a higher 
disability evaluation.

The Board finds that the recent medical evidence shows a 
disability picture that results in occupation and social 
impairment with reduced reliability and productivity due to 
such symptoms as circumstantial speech, slight memory 
impairment, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  The record clearly indicates that the 
veteran has had a depressed mood and anxiety.  His chronic 
sleep impairment is noted.  In addition, the veteran has had 
some slight memory loss.  The record indicates that the 
veteran had had difficulty in establishing and maintaining 
effective work and social relationships.  The veteran was 
irritable with his family, and did not want to meet with 
people.  

As to whether the veteran's service-connected PTSD rises to 
the level of 70 percent disabling or more, the Board finds 
that it does not.  The evidence of record does not suggest 
that the veteran has had problems suggestive of a 70 percent 
rating, such as suicidal ideations.  Although the veteran was 
obsessive when discussing the people he had killed during 
Vietnam and was preoccupied with fears, there is no 
indication that the veteran has obsessive rituals which 
interfere with his routine activities.  In addition, although 
the veteran's tone was loud and his speech was 
circumstantial, the evidence of record does not indicate that 
his speech was intermittently illogical, obscure, or 
irrelevant.  While the veteran's mood has been described as 
depressed, there is no indication that this depression 
affects his ability to function independently, appropriately, 
and effectively. Although the examiner noted that the 
veteran's coping patterns were barely adequate to the 
challenges and impulses he had to handle, the veteran was 
still able to work, and had started his own business.  
Although the examiner noted that the veteran could be erratic 
when excited, the evidence of record does not indicate that 
the veteran has spatial disorientation or that he has 
neglected his personal appearance and hygiene.  In fact, he 
was described as being clean and well groomed.  Although the 
veteran reported having had difficulty keeping a job 
immediately after his discharge from active duty, he was able 
to hold a job for over 20 years.  In fact, the veteran 
apparently left this job to start his own business.  
Moreover, he was able to work long hours during the summer.

Additionally, although the veteran has had some difficulty in 
establishing and maintaining effective work and social 
relationships, the record does not indicate that he was 
unable to establish and maintain effective relationships.  
Although the veteran reported that he isolated himself, this 
apparently occurred during the winter months, as he was able 
to work long hours during the summer.  Despite his 
irritability, he had been married to his wife for over 30 
years.  In fact, the examiner noted that the veteran seemed 
to rely upon his family to feel better.  Additionally, while 
the veteran reported that he tended to avoid people, he also 
belonged to several veterans' organizations, and sometimes 
went to the gym to exercise.  

Additionally, the Board notes that the veteran's GAF score of 
58 is consistent with moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH EDITION 
(1994).  The private physician indicated that the veteran had 
done well considering his Vietnam experiences, could function 
fairly well except for some confusion, and could also plan 
his future in an acceptable manner.  In sum, the veteran has 
at times had some difficulties typical of the 70 percent 
rating, but for the reasons set forth above, the evidence on 
a whole causes the Board to conclude that his disability more 
closely approximates the criteria for the 50 percent rating.

Thus, the Board finds that the veteran's difficulties more 
closely approximate the criteria for a 50 percent rating.  
Indeed, it is the criteria for the 50 percent rating that 
specifically refer to disturbances akin to those experienced 
by the veteran-problems with mood, difficulty establishing 
and maintaining effective work and social relationships, etc.  
Consequently, the Board finds that his symptoms are best 
represented by the criteria for a 50 percent rating.  
38 C.F.R. § 4.130 (Diagnostic Code 9411).  This is so 
throughout the pendency of the appeal.  See Fenderson, supra.  
As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Additionally, the evidence does not show an exceptional or 
unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2002).  The current evidence of record 
does not demonstrate that the veteran's disability has 
resulted in frequent periods of hospitalization or in marked 
interference with employment.  38 C.F.R. § 3.321.  It is 
undisputed that the symptoms he experiences have an adverse 
effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.  

In this regard, the Board notes that although the veteran has 
reported that he has had to take off a lot of time from work 
due to his psychiatric symptomatology, the evidence of record 
does not indicate that the veteran has experienced frequent 
hospitalization or marked interference with employment due to 
his service-connected PTSD.  In fact, the veteran was able to 
work long hours during the summer, and had held his previous 
job for 24 years.  Therefore, although the veteran 
experiences what has at times been described as moderate 
symptomatology, the schedular criteria take such factors into 
account.  Given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.  

Finally, the Board acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)) was recently 
enacted.  A discussion of the pertinent VCAA and regulatory 
provisions follows. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

The required notice must inform the applicant of any 
information necessary to complete the application.  The 
purpose of the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires the Secretary to notify a claimant of which portion 
of the information and evidence, if any, is to be provided by 
the claimant and which portion, if any, will be obtained by 
the Secretary on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (2002) 
(codified at 38 C.F.R. § 3.159(b) (2002)); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), 66 Fed. Reg. 
45,630, details the procedures by which VA will carry out its 
duty to provide notice.  

The Board finds that VA has complied with the notice 
requirements contained in § 5103(a).  From the outset, the RO 
has informed the veteran of the grounds on which the RO 
decided the claim and of the elements necessary to be granted 
the benefit sought.  This is evidenced by the rating action 
of November 2001, the statement of the case issued in 
December 2001, and an August 2001 letter that informed him of 
the applicable laws and regulations.  Specifically, these 
documents show that the RO notified the veteran of the 
development of his claim, the type of evidence needed to 
prove his claim, and of which evidence, if any, would be 
obtained by the veteran, and which evidence, if any, would be 
retrieved by VA.  38 U.S.C.A. § 5103(a) (West 2002).  These 
documents also show that VA has provided the veteran with a 
recitation of the pertinent statutes and regulations, and 
discussion of the application of each to the evidence.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 and newly 
promulgated 38 C.F.R. § 3.159(b).

The Board also notes that the VCAA's duty-to-assist provision 
under 38 U.S.C.A. § 5103A has been fulfilled.  The VCAA sets 
forth several duties for VA in those cases where there is 
outstanding evidence to be obtained and reviewed in 
association with a claim for benefits.  In this case, 
however, there is no outstanding pertinent evidence to be 
obtained, either by VA or the veteran.  VA has obtained the 
veteran's service medical records and his post-service 
treatment records.  Additionally, although the claims file 
does not include a current VA examination report, the Board 
points out that the veteran's February 2001 private 
psychiatric examination report was adequate for rating 
purposes in that it was a thorough and complete report that 
gave a complete picture of the veteran's PTSD symptomatology.  
Consequently, given the standard of the new regulation, the 
Board finds that VA did not have a duty to assist that was 
unmet.

After a review of the evidence, the Board concludes that VA 
has complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  Therefore, 
the Board finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426,430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

